--------------------------------------------------------------------------------

EXIBIT 10.11




SUNPOWER CORPORATION


OUTSIDE DIRECTOR COMPENSATION POLICY


Effective August 6, 2009; amended December 11, 2009; amended April 1, 2010
 
1.             General.  This Outside Director Compensation Policy (the
“Policy”), which is adopted by the Board of Directors (the “Board”) of SunPower
Corporation, a Delaware corporation (the “Company”), sets forth the cash and
equity-based compensation that shall be payable to eligible non-employee members
of the Board (“Outside Directors”) commencing with the fiscal quarter ending
September 27, 2009.  This Policy is intended to replace and supersede in its
entirety the compensation program applicable to Outside Directors that is in
effect as of the effective date of this Policy, including, without limitation,
the (i) cash compensation in effect as of the date hereof and (ii) the automatic
equity-based awards that would otherwise in the future be granted to Outside
Directors pursuant to Section 4(b) of the Second Amended and Restated SunPower
Corporation 2005 Stock Incentive Plan, as amended from time to time (the “Stock
Plan”).  The cash and equity-based compensation described in this Policy shall
be paid or be made, as applicable, automatically and without further action of
the Board, to each Outside Director who may be eligible to receive such
compensation.  This Policy shall remain in effect until it is revised or
rescinded by further action of the Board.  The equity-based compensation shall
consist of awards covering shares of Class A Common Stock of the Company, par
value $0.001 per share (the “Common Stock”), that are granted pursuant to and
subject to the provisions of the Stock Plan.
 
2.             Annual Fees.  Each Outside Director shall be eligible to receive
an annual fee, payable on a quarterly basis as set forth below, for services
performed for the Board in accordance with the following provisions (the “Annual
Fees”):
 
(i) Outside Directors. Each Outside Director (other than Chairs of Board
committees) shall be eligible to receive an Annual Fee for the Company’s fiscal
year equal to $275,000 for service on the Board.
 
(ii) Chairs. Each Outside Director who also serves as Chair of one or more
Committees of the Board shall be eligible to receive an Annual Fee for the
Company’s fiscal year equal to $300,000 for service on the Board and for service
as a Chair of a Committee.  As used in this Policy, “Committee” refers any of
the Audit Committee, the Compensation Committee, or the Nominating and Corporate
Governance Committee of the Board.
 
(iii) Chairman.  The Chairman of the Board shall be eligible to receive an
Annual Fee for the Company’s fiscal year equal to $350,000 for service as the
Chairman of the Board and for service, if any, as a Chair of a Committee.
 
(iv) Lead Director.  In addition to any other applicable compensation provided
under the foregoing provisions of this Section 2, an Outside Director who also
serves as the “lead director” appointed by the Board shall be eligible to
receive an Annual Fee for the Company’s fiscal year equal to $15,000 for service
as the lead director.

 
 

--------------------------------------------------------------------------------

 

Any Outside Director first appointed or elected to the Board shall, upon such
appointment or election, be eligible to receive a prorated portion of the
applicable Annual Fee based on the number of fiscal quarters (including partial
fiscal quarters) that the Outside Director was in service.
 
3.             Timing of Payment.  The Annual Fees shall be paid in the form set
forth in Section 4 hereof on a quarterly basis (i) with respect to the cash
compensation described in Section 4(i), on or about the date of the quarterly
Board meeting of the second month of the applicable fiscal quarter with respect
to which the Outside Director is serving as a member of the Board and to which
the compensation relates, and (ii) with respect to the Stock Units described in
Section 4(ii), on the 11th day of the second month of the applicable fiscal
quarter with respect to which the Outside Director is serving as a member of the
Board and to which the compensation relates, or, if no publicly traded sale of
Common Stock occurred on such date, on the first trading date immediately after
such date during which a sale occurred.
 
4.             Form of Payment of Annual Fees. The Annual Fees set forth in
Section 2 hereof shall be paid to the eligible Outside Directors in the form of
cash and Awards of Stock Units (as such terms are defined in the Stock Plan) in
the following percentages:
 
(i)  Cash: Twenty-percent (20%) of the total Annual Fee payable to each eligible
Outside Director other than the Chairman and other than pursuant to Section
2(iv) shall be paid in the form of cash.  One-hundred percent (100%) of the
Annual Fee payable to the lead director pursuant to Section 2(iv) shall be paid
in cash.  The cash payment shall be reduced by any taxes or social security
contributions due on the income.
 
(ii)  Stock Units: Eighty-percent (80%) of the total Annual Fee payable to each
eligible Outside Director other than the Chairman and other than pursuant to
Section 2(iv) shall be paid in the form of an Award of Stock Units made under
the Stock Plan.  One-hundred percent (100%) of the total Annual Fee payable to
the Chairman shall be paid in the form of an Award of Stock Units made under the
Stock Plan.
 
(A) The number of Stock Units subject to the Award that shall be granted for the
applicable fiscal quarter shall be calculated by dividing the amount payable for
the quarter in the form of Stock Units by the Fair Market Value of a share of
Common Stock, less any taxes or social security contributions due on the income,
which may be withheld by the Company.  For each of the four consecutive fiscal
quarters ending with the second fiscal quarter of 2010 (i.e., ending on July 4,
2010) the amount payable on each quarterly payment date under this Section as
Stock Units to each Outside Director who was also granted an annual Stock Unit
Award in connection with the 2009 annual meeting of stockholders pursuant to
Section 4(b) of the Stock Plan shall first be reduced by an amount equal to the
product of the Fair Market Value of a share of Common Stock, multiplied by 1,000
(or 2,000 in the case of the Chairman of the Board) before the number of Stock
Units is calculated in accordance with the previous sentence.  “Fair Market
Value” for purposes of this Section 4 shall mean the closing price of the Common
Stock on the Nasdaq Global Select Market on the payment date set forth in
Section 3, or if no publicly traded sale of Common Stock occurred on such
 
- 2 -

--------------------------------------------------------------------------------

 
date, the first trading date immediately after such date during which a sale
occurred.  Any fractional shares resulting from this calculation shall be paid
in cash.
 
(B) The grant date for purpose of the Award of Stock Units shall be the date of
payment.
 
(C) The Award of Stock Units shall be fully vested as of the date of grant.
 
(D) The Stock Units shall be settled as soon as practicably possible, but in any
event within seven (7) days, following the date of grant (vesting date) in the
form of shares of Common Stock.
 
(E) Other than Section 4(b) of the Stock Plan (which is superseded in its
entirety by the terms of this Policy), all applicable terms of the Stock Plan
apply to this Policy as if fully set forth herein, and all Awards of Stock Units
under this Policy are subject in all respects to the terms of the Stock Plan.
 
(F) All share numbers set forth in this Policy shall be adjusted in accordance
with the capitalization adjustment provision set forth in Section 11(a) of the
Stock Plan.
 
(G) The grant of any Award under this Policy shall be made solely by and subject
to the terms set forth in a written stock unit agreement in a form, consistent
with the terms of the Stock Plan, approved by Board (or the Compensation
Committee thereof) and duly executed by an executive officer of the Company.
 
5.             Policy Subject to Amendment, Modification and Termination.  This
Policy may be amended, modified or terminated by the Board in the future at its
sole discretion, provided that no such action that would materially and
adversely impact the rights with respect to Annual Fees payable in the fiscal
quarter during which the Outside Director is then performing services shall be
effective without the consent of the affected Outside Director.
 
6.             Effectiveness.  This Policy shall become effective as of August
6, 2009.

 
- 3 -

--------------------------------------------------------------------------------